     Case 2:19-cv-01433-GMN-VCF Document 12 Filed 10/08/20 Page 1 of 2


1

2

3                          UNITED STATES DISTRICT COURT
4                                  DISTRICT OF NEVADA
5                                               ***
6     ELLY MARTINEZ,                               Case No. 2:19-cv-01433-GMN-VCF
7                                  Plaintiff,      AMENDED ORDER SETTING
                                                   EARLY INMATE MEDIATION
8                  v.
9     MICHAEL MINEV, et al.,
10                            Defendant(s).
11
           The Court previously issued an order establishing the requirements for the
12
     inmate early mediation in this case. (ECF No. 10). That order continues to govern
13
     the inmate early mediation except as MODIFIED as follows:
14
        • Mediation statements must be submitted by Friday, October 23, 2020;
15

16
        • If Plaintiff is incarcerated at a facility utilizing e-filing, Plaintiff shall request

17
           the law librarian scan his or her mediation brief, along with any exhibits, and

18
           email it to InmateMediationBrief@nvd.uscourts.gov. If Plaintiff is at a

19         facility not utilizing e-filing, he or she shall mail the mediation brief in an

20         envelope clearly marked “Confidential, Contains Mediation Statement” to:

21         Office of the Clerk, Attn: Sharon Hardin, Inmate Mediation Department, 333

22         Las Vegas Boulevard, South, Las Vegas, Nevada 89101.             The mediation

23         brief must be received by the court no later than 4:00 p.m., on Friday,

24         October 23, 2020;

25      • Defendants’ counsel must scan their mediation brief, along with any exhibits,
26         and email it directly to the mediator no later than 4:00 p.m. on Friday,
27         October 23, 2020;
28      • At a future date, Ms. Hardin will provide instructions for the defense to join
           the mediation by video;
     Case 2:19-cv-01433-GMN-VCF Document 12 Filed 10/08/20 Page 2 of 2




1       • Defendants’ counsel must make the necessary arrangements for Plaintiff to

2          appear by video conference and must coordinate with Ms. Hardin thereon; and

3       • Defendants’ counsel must provide the email addresses for each of the
4          participants who will be appearing at the mediation for the defense to Ms.
5          Hardin no later than Friday, October 23, 2020.
6          IT IS SO ORDERED.
7          DATED this 8th day of October 2020.
8

9

10                                       ____________________________________
                                         CAM FERENBACH
11                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                            2
